Citation Nr: 1030540	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for somatoform 
disorder with collagenous colitis, currently rated as 30 percent.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to service connection for a 
stomach condition has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran last underwent a VA examination for his somatoform 
disorder with collagenous colitis in September 2004.  However, 
the report of that examination is inadequate as it was 
erroneously scheduled as a genitourinary examination.  He was 
scheduled for two examinations in April 2005, one for mental 
disorders and the other for intestines.  The record reflects that 
he has been unable to come to appointments.  

Similarly, the Veteran was scheduled for VA general medical 
examinations in January and April 2005.  He failed to report to 
the first examination and, as noted above, he was unable to come 
to the second.

Although the Veteran was advised that his claims would be 
reconsidered if he indicated a willingness to report to a VA 
examination, he did not reply.  In July 2010, the Veteran's 
representative requested a new VA examination to determine the 
current level of the Veteran's disability.  As the findings of 
these examinations are critical to his claims, the Board finds 
that the RO should afford the Veteran another opportunity to 
undergo VA examinations.

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in a 
denial of the claims.  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination, the RO must obtain and associate with the claims 
file the copy of the notice of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Further, although the rating decisions of record indicate that 
the RO has assigned noncompensable (0 percent) evaluations for 
the Veteran's nonservice-connected disabilities, they do not 
specifically provide the rating evaluations.  The RO must 
determine the percentage of impairment caused by each disability 
prior to Board review of the pension claim.  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims.  The RO should then assist the 
Veteran in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  

2.  The RO should then schedule the Veteran 
for VA psychiatric and gastrointestinal 
examinations to determine the current 
severity of his somatoform disorder and 
collagenous colitis.  His claims file should 
be available to each examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests should be conducted.  Each 
report should set forth all objective 
findings, particularly the current severity 
of symptoms.  A complete rationale should be 
given for all opinions and conclusions.  

3.  The RO should also schedule the Veteran 
for a VA pension examination to determine the 
nature, extent, and severity of all 
disabilities found to be present.  His claims 
file should be available to the examiner and 
reviewed in conjunction with the examination.  
The examiner should describe the impact of 
the Veteran's disabilities on his industrial 
adaptability.  The examiner should provide an 
opinion on whether the Veteran is precluded 
from performing substantially gainful 
employment due to his various disabilities.  
A complete rationale should be given for all 
opinions and conclusions.  

4.  If the Veteran fails to report to a 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of the 
notice of the date and time of the 
examination sent to the Veteran by the 
pertinent facility.

5.  The RO should then issue a rating action 
that lists and rates each of the Veteran's 
current disabilities, both service-connected 
and nonservice-connected.

6.  Thereafter, the RO should readjudicate 
the claims, with consideration of separate 
ratings for somatoform disorder and 
collagenous colitis.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

